


Exhibit 10.3

 

AEP INDUSTRIES INC.

Performance Unit Grant Certificate

Under 2005 Stock Option Plan

 

Date of Grant:

 

Name of Employee:

 

Grant Amount:

 

This is to certify that, effective on the date of grant specified above, the
Board of Directors/Compensation Committee of AEP Industries Inc. (the “Company”)
has granted to the above-named employee (the “Employee”) the number of
Performance Units of the Company (the “Performance Units”) set forth above
pursuant to the Company’s 2005 Stock Option Plan (the “Plan”).  Each Performance
Unit represents the right to receive, upon vesting and the satisfaction of any
required withholding obligation, one share of Stock or the Unit Value of one
share of Stock.

 

The terms and conditions of the award granted hereby, in addition to the terms
and conditions contained in the Plan, are as follows:

 

1.                                       As used herein, the following terms
shall have the following meanings:

 

“Adjusted Grant Amount” shall mean the actual number of shares of Performance
Units granted to the Employee pursuant to this Agreement (rounded to the nearest
whole share), as finally determined as of the end of the current fiscal year of
the Company as follows:

 

(i)                                     in the event that the Company’s actual
EBITDA for such fiscal year equals or exceeds Forecasted EBITDA for such fiscal
year, the Adjusted Grant Amount shall mean the Grant Amount set forth above;

 

(ii)                                  in the event that the Company’s actual
EBITDA for such fiscal year is less than Forecasted EBITDA for such fiscal year,
but is not less than eighty percent (80%) of such forecast, the Adjusted Grant
Amount shall mean the Grant Amount set forth above, reduced by the same
percentage by which actual EBITDA is lower than Forecasted EBITDA for such
fiscal year; or

 

(ii)                                  in the event that the Company’s actual
EBITDA for such fiscal year is less than eighty percent (80%) of Forecasted
EBITDA, the Adjusted Grant Amount shall be zero.

 

“Change of Control” shall have the meaning ascribed to such term in the Plan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“EBITDA” shall mean, for any fiscal year, the Company’s earnings for such fiscal
year before provision for interest, taxes, depreciation and amortization, as
determined in accordance with United States generally accepted accounting
principals (“GAAP”).

 

“Fair Market Value” shall have the meaning ascribed to such term in the Plan.

 

--------------------------------------------------------------------------------


 

“Forecasted EBITDA” shall mean, for any fiscal year, the Company’s forecast of
EBITDA for such fiscal year, as approved by the Board of Directors of the
Company and as provided to the Employee as of the date of the grant hereunder.

 

“Parent” shall have the meaning set forth in section 425(e) of the Code.

 

“Subsidiary” shall have the meaning set forth in section 425(f) of the Code.

 

“Termination Due to Business Divestiture” shall mean the termination of
employment of the Employee due to a transaction or series of related
transactions (other than a transaction or series of transactions that are part
of a Change of Control) that result in a divestiture, sale, transfer, assignment
or other disposition of any division, subsidiary, business unit, product line or
group, or any other asset of the Company or any of its affiliates.

 

“Unit Value” shall mean, as of any date of determination, the Adjusted Grant
Amount multiplied by the Fair Market Value.

 

2.                                       The Employee may not sell, assign,
transfer, pledge, hypothecate, mortgage or otherwise dispose of, by gift or
otherwise, or in any way encumber all or any of the Performance Units granted
hereby until such time as such Performance Unit becomes vested pursuant to the
provisions of this Agreement.

 

3.                                       Subject to the terms and conditions set
forth herein, the Performance Units covered by this grant shall vest and become
deliverable only in accordance with the following schedule:

 

Vesting Period

 

Percentage of Adjusted Grant
Amount to be Issued to Employee

 

 

 

 

 

Within first year from date of grant:

 

0

%

 

 

 

 

Beginning one year from date of grant:

 

20

%

 

 

 

 

Beginning two years form date of grant:

 

40

%

 

 

 

 

Beginning three years from date of grant:

 

60

%

 

 

 

 

Beginning four years from date of grant:

 

80

%

 

 

 

 

Beginning five years from date of grant:

 

100

%

 

4.                                       The Employee shall not be entitled to
any rights as a stockholder of the Company in respect of any Performance Units
covered by this grant until such Performance Units become vested pursuant to the
provisions of this Agreement.

 

5.                                       At the end of each vesting period or
the earlier vesting date provided in Section 7 below, the Employee shall be
entitled to receive the shares of Stock vested as of such period or date or the
Unit Value of such shares of Stock or any combination thereof, at the Employee’s
option.  The Employee shall notify the Company in writing of its desire to
receive either the shares, the Unit Value thereof or any combination thereof. 
As soon as practicable after receipt of such notice, the Company shall deliver
either (i) the certificate for the shares of Stock vested as of such period or
date to the Employee, which certificate shall be registered in the Employee’s
name, (ii) pay the Employee the Unit Value of such

 

2

--------------------------------------------------------------------------------


 

vested shares of Stock, or (iii) any combination thereof as designated by the
Employee.  Any shares or cash to be delivered will be delivered as soon as
practicable after vesting, but no later than the date that is 2-1/2 months after
the end of the Employee’s tax year in which the vesting date occurs.

 

6.                                       In the event that the Employee’s
employment as an employee of the Company or of any Parent or Subsidiary
(hereinafter the “Employee’s employment”) is terminated prior to the time that
the shares of Stock granted hereby have fully vested (other than as set forth in
Section 7 below), the unvested portion of the grant will terminate automatically
and will be forfeited to the Company immediately and without further notice.

 

7.                                       A.                                  
All Performance Units granted hereunder shall become immediately vested in the
event of:

 

(i)                                     the death of the Employee;

(ii)                                  the permanent disability (within the
meaning of section 22(e)(3) of the Code) of the Employee; or

(iii)                               a Termination Due to Business Divestiture.

 

B.                                     In the event of a Change of Control or
immediately prior to a Change of Control, the Company may, in its complete
discretion as provided in the Plan, cause all Performance Units granted
hereunder not then vested to become immediately vested, provided that should the
Company elect to exercise that discretion, it must do so during the calendar
year in which the Change of Control occurs.

 

In the event that any of the foregoing occurs before the end of the current
fiscal year in which the grant was made, for the purposes of determining the
Adjusted Grant Amount for such Employee, year-to-date EBITDA as of the end of
the fiscal quarter immediately preceding to date of the event shall be
annualized and compared to Forecasted EBITDA for such fiscal year.

 

8.                                       The grant of Performance Units
hereunder shall terminate and shall have no further force or effect in the event
that the Company’s actual EBITDA for the current fiscal year is less than eighty
percent (80%) of Forecasted EBITDA for such fiscal year.

 

9.                                       This grant does not confer on the
Employee any right to continue in the employ of the Company or interfere in any
way with the right of the Company to determine the terms of the Employee’s
employment.

 

10.                                 In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or shares of the Company, the Committee shall make such adjustments, if any, as
it deems appropriate in the number and kind of shares covered by this grant.

 

11.                                 The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock. The Company intends to maintain this
registration but has no obligation to do so. If the registration ceases to be
effective, you will not be able to transfer or sell Common Stock issued to you
pursuant to this grant unless an exemption from registration under applicable
securities laws is available.  You agree that any resale by you of the shares of
Common Stock issued pursuant to this grant shall comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules,
and regulations may be amended

 

3

--------------------------------------------------------------------------------


 

from time to time. The Company shall not be obligated to either issue the Common
Stock or permit the resale of any Common Stock if such issuance or resale would
violate any such requirements.

 

12.                                 This grant and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which shall be controlling.  All interpretations or determinations of the
Committee shall be binding and conclusive upon the Employee and his legal
representatives on any question arising hereunder or under the Plan.

 

13.                                 All notices hereunder to the Company shall
be delivered or mailed to the following address:

 

AEP Industries Inc.

Attention:  Secretary

125 Phillips Avenue

South Hackensack, NJ  07606

 

Such address may be changed at any time provided notice of such change is
furnished in advance to the Employee.

 

14.                                 All notices hereunder to the Employee shall
be to the Employee’s address as appearing on the records of the Company.

 

 

 

AEP INDUSTRIES INC.

 

 

 

 

 

By:

 

 

 

Secretary

 

4

--------------------------------------------------------------------------------
